Citation Nr: 0308220	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for hypertensive heart disease with headaches.  

2.  Entitlement to an initial disability rating greater than 
10 percent for right hallux rigidus with hallux 
abductovalgus.

3.  Entitlement to an initial disability rating greater than 
10 percent for left hallux rigidus with hallux abductovalgus.  

4.  Entitlement to an initial compensable disability rating 
for left patellar tendonitis with spur.  

(The issue of entitlement to service connection for upper 
respiratory infection with sinusitis will be the subject of a 
later decision).  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1993 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board undertook additional development on the issues on 
appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  Following completion of that development, 
by letter dated in March 2003, the Board notified the veteran 
and representative of the evidence additional evidence 
secured for his appeal.  See 
38 C.F.R. § 20.903.  The veteran's March 2003 response has 
been associated with the claims folder.  No additional 
evidence was received.

The Board is undertaking yet additional development on the 
issue of service connection for upper respiratory infection 
with sinusitis pursuant to authority granted 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's hypertensive heart disease is characterized 
by mild aortic insufficiency, mild left ventricular 
hypertrophy, and associated headache.  There is no evidence 
of diastolic pressure of 120 or more, marked heart 
enlargement, apex beat beyond the midclavicular line, or any 
congestive heart failure.  Estimated METs tolerance is 8.  
The veteran is able to maintain full employment as a fireman.  

3.  The right and left hallux rigidus with hallux 
abductovalgus is manifested by subjective complaints of pain 
in the great toe joint and balls of the feet, particularly 
with standing, and loss of motion.  Objectively, both feet 
demonstrate hallux valgus deformity with swelling, 
tenderness, focal erythema, and pain and crepitus with 
motion, left greater than right.  Dorsiflexion is reduced to 
about 10 degrees bilaterally.  The August 2001 VA podiatry 
examiner characterizes the hallux abductovalgus as mild.  
There is no evidence of significant impact of the disability 
on the veteran's ability to maintain full employment.    

4.  The left knee disability is manifested by subjective 
complaints of left knee tenderness and occasional catching or 
locking and objective evidence of prominent tibial tubercle 
with some tenderness to palpation and some patellar crepitus.  
Knee motion is from 0 to 140 degrees during the January 1998 
VA examination and from 0 to 122 degrees during the July 2001 
VA examination.  There is no evidence of effusion, ligament 
laxity, instability, muscle atrophy, or weakness.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent for hypertensive heart disease with headaches 
have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7007 (2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (1997).  

2.  The criteria for an initial disability rating greater 
than 10 percent for right hallux rigidus with hallux 
abductovalgus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2002).

3.  The criteria for an initial 20 percent disability rating 
for left hallux rigidus with hallux abductovalgus have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2002).  

4.  The criteria for an initial compensable disability rating 
for left patellar tendonitis with spur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the September 1998 and May 2002 rating 
decisions, January 1999 statement of the case, and 
supplemental statements of the case dated through June 2002, 
the RO provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in 
an August 2001 letter, the RO explained the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to obtain or identify 
and/or authorize the release of evidence needed for the 
appeal, and asked the veteran to submit or provide the 
necessary information to secure additional evidence.  
Finally, the June 2002 supplemental statement of the case 
includes the text of the applicable regulations implementing 
the VCAA.  Accordingly, the Board finds that the veteran has 
been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the claims folder 
contains service medical records, VA treatment records, and 
the reports of multiple relevant medical examinations.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
has not submitted or identified any private medical evidence 
pertinent to the appeal.  The Board notes that the veteran 
did not respond to the RO's August 2001 letter.  In response 
to the Board's March 2003 letter, the veteran indicated that 
he did not have any additional evidence or argument to 
submit.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As all 
required notice and assistance has been provided, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

Service medical records reflected problems with episodic 
hypertension, the left knee, and both feet.  The report of 
the April 1997 separation examination showed findings of 
early bilateral bunions formation and prominent tibial 
tuberosity of the left knee.  Cardiovascular examination was 
normal.  Blood pressure was 114/64.   

The RO received the veteran's original compensation claim in 
October 1997.  In connection with that claim, the veteran was 
afforded a VA general medical examination in January 1998.  
He was diagnosed as having labile hypertension in service, 
though not treated.  A July 1997 pre-employment physical 
examination showed blood pressure of 160/100 and he was 
referred to VA for treatment.  Another July 1997 blood 
pressure was 140/98.  He was started on lisinopril, which had 
controlled his blood pressure since that time.  He denied any 
history of chest pain, shortness of breath, dizziness, or 
blurred vision.  The veteran described bitemporal throbbing 
headache for several years.  They lasted from 30 to 60 
minutes and were increasing in frequency.  They were relieved 
by relaxation and eating.  He denied photophobia, 
phonophobia, nausea, or vomiting.  The veteran also related 
that he was diagnosed as having bilateral bunions in 1993.  
He had pain on prolonged standing and running, with relief by 
sitting down.  The veteran also suffered a left knee 
contusion in service with a lump below the joint.  He had 
stiffness and locking of the left knee on prolonged standing 
(six to eight hours); the knee occasionally locked at night 
(once a month).  The knee cracked frequently.  He did not 
have any problem negotiating stairs.  

Cardiovascular examination was unremarkable.  The apex beat 
was felt in the left fifth intercostal space in the 
midclavicular line.  Blood pressure was 134/84 supine, 
140/100 sitting, and 150/104 standing.  Examination of the 
feet revealed bilateral pars (sic) planus with mild hallux 
valgus deformity bilaterally.  The first metatarsophalangeal 
joints were swelling and tender, more on the left.  Extension 
of the extensor hallucis longus was within normal limits.  
Examination of the left knee showed prominent tibial tubercle 
that was swollen but nontender, and patellar crepitus.  There 
was no synovial effusion, muscle atrophy, or laxity of the 
ligaments.  Range of motion was from 0 to 140 degrees.  
Neurologic examination was normal.  X-rays of the left knee 
showed spurring involving the insertion of the patellar 
tendon on the greater tuberosity of the left tibia.  X-rays 
of the feet revealed mild hallux valgus deformity 
bilaterally.  Electrocardiogram showed marked sinus 
bradycardia of 59 beats per minute.  The diagnosis included 
essential hypertension controlled with medication, chronic 
tension headaches, bilateral pars planus and hallux valgus, 
and post-traumatic patellar tendonitis of the left knee with 
spur.  

In a September 1998 rating decision, the RO granted service 
connection for hypertension, rated as 10 percent disabling; 
left patellar tendonitis with spur, rated as noncompensable 
(zero percent disabling); and right and left hallux valgus 
with pes planus, each rated as noncompensable.  The RO denied 
service connection for headaches.  The veteran timely 
perfected an appeal of that decision.  

In his May 1999 substantive appeal, the veteran indicated 
that his hypertension had been uncontrolled and that he 
exhibited severe headaches, facial flushing, and erratic 
heartbeat.  He had recently had to increase the dosage of his 
hypertension medication.  With respect to his feet, the 
veteran stated that he had pain and swelling bilaterally and 
pain and a burning sensation in both great toes.  He had pain 
with any sort of use of the feet.  His general physician 
thought he needed surgery for bunions.  The veteran added 
that the left knee locked up and he had almost fallen several 
times.  The knee lesion was larger and more tender.  Knee 
symptoms were aggravated by walking and climbing stairs.

VA medical records dated in July 1997 revealed the veteran's 
history of hypertension.  He had been told by his employer to 
get his blood pressure evaluated.  Current blood pressure was 
140/98 on the left and 134/94 on the right, with another 
blood pressure reading of 140/98.  The assessment was 
hypertension.  Lisinopril was prescribed.  Notes dated in 
January 1998 showed that the veteran was still taking 
lisinopril.  He had severe temporal headache if he missed a 
dose.  He also complained of left knee pain.  Blood pressure 
was 134/80.  Additional January 1998 notes showed a blood 
pressure of 109/64.  In January 1999, the veteran complained 
of painful nodes on the left knee and feet.  Examination 
confirmed the presence of the nodes.  Blood pressure that day 
was 120/92.  Follow up notes dated in February 1999 indicated 
that testing revealed no inflammatory process (rheumatoid 
arthritis) in left knee or feet.  He was referred to 
orthopedics for evaluation of left knee bone spur.  

The veteran was afforded several VA examinations in July 
2001.  The cardiology examiner noted that the claims folder 
and medical records were reviewed for the examination.  The 
veteran had a history of hypertension, for which he took 
medication once a day, with occasional heart palpitations.  
He denied having chest pain, shortness of breath, or other 
symptoms or problems.  His disability did not interfere with 
his daily activities or occupation.  Examination was 
unremarkable.  The point of maximal impulse (PMI) was in the 
fifth intercostal space in the midclavicular line.  Blood 
pressure was 140/90 standing, 142/92 sitting, and 144/94 
supine.  The examiner reviewed results of prior testing, 
which showed mild aortic insufficiency and mild left 
ventricular hypertrophy.  The examiner stated that the latter 
finding suggested that the veteran did have hypertensive 
heart disease.  The diagnosis was hypertensive heart disease 
associated with recurrent heart palpitations, with mild 
aortic insufficiency and mild left ventricular hypertrophy by 
echocardiogram and associated with rare premature atrial 
complexes by Holter monitor.  The examiner estimated METs at 
8.0 and assigned a New York Heart Association class I-II 
rating scale.  

During the July 2001 orthopedic examination, the veteran 
noted continued left knee tenderness at the tibial tuberosity 
when kneeling or squatting.  The knee occasionally clicked or 
caught.  He had no flare-ups and took no medication for the 
knee.  He denied any increased warmth, weakness, stiffness, 
swelling, redness, instability, or abnormal motion.  He did 
not use a brace, a cane, or crutches.  He was able to perform 
his duties as a fireman, but avoided kneeling on the left 
knee.  The examiner noted that the veteran walked with normal 
gait and sat and stood with normal posture.  The left lower 
extremity was normally aligned.  There was a prominent, 
enlarged tibial tubercle elevated seven millimeters more than 
the right.  The left tibial tuberosity had mild tenderness to 
palpation.  McMurray testing elicited a painless click in the 
mid-portion of the medial joint line.  There was no effusion, 
ligamentous laxity, or crepitance with motion.  Active range 
of motion was from 0 to 122 degrees.  X-rays of the left knee 
showed two ossicles in the patellar ligament anterior to the 
normal position of the tibial tuberosity.  Films were 
otherwise unremarkable.  The diagnosis was Osgood-Schlatter 
disease (patellar tendonitis) of the left knee, manifested by 
mild tenderness of a prominent tibial tubercle and X-ray 
changes.   

The report of the July 2001 VA neurology examination showed 
that the examiner reviewed the claims folder and discussed 
pertinent medical records.  The veteran noted that use of 
lisinopril prescribed after service initially helped his 
headache pattern.  Currently, he had significant left 
temporal headache about three times a month.  The pain was 
sharp and throbbing when it became severe.  It did not 
interfere with his normal activities but he had missed work 
twice secondary to headache upon waking.  Associated symptoms 
included blurred vision in the left eye, nausea with loss of 
appetite, jaw discomfort and pain with chewing, irritability, 
and a dizzy or lightheaded feeling.  The veteran could have a 
lesser headache once a week.  Triggers included emotion 
stress, running, or lifting.  He did not take additional 
medication for headaches.  He denied any history of head 
injury, but had a history of hypertension.  Physical 
examination was essentially unremarkable.  During the 
examination, the veteran developed a mild headache and was 
noted to be slightly sensitive in the left temple, as well as 
light sensitive on cranial nerve testing.  There was no acute 
discomfort to palpation around the jaw.  When the headache 
became slightly more intense during the course of the 
examination, the veteran noticed subjective decrease in 
sensation over the left side of the face.  The diagnosis was 
common migraine headache without aura and headache secondary 
to elevated blood pressure.   

The veteran was also afforded a VA podiatry examination in 
August 2001.  He had pain and standing and pain in the toes.  
After standing, he had to crack his toes.  Also, the toes did 
not bend up as normal.  Use of Epsom salt, ice, and splinting 
yielded minimal result.  Physical examination revealed focal 
erythema over the first metatarsophalangeal joint 
bilaterally.  There was pain and crepitus on range of motion 
of both first metatarsophalangeal joints, left worse than 
right.  There was minimal dorsiflexion of the joint 
bilaterally, to approximately 10 to 15 degrees.  There was 
prominent dorsal and medial eminence at the 
metatarsophalangeal joint bilaterally.   X-rays of the right 
foot showed lateral loose body fragment, decreased joint 
space, and medial and dorsal eminence of the first 
metatarsophalangeal joint.  X-rays of the left foot revealed 
similar findings, without loose body in the joint.  The 
diagnosis was bilateral hallux rigidus, left greater than 
right, with mild hallux abductovalgus.   

In a May 2002 rating decision, the RO recharacterized the 
cardiac disability as hypertensive heart disease with 
headaches and increased the disability rating to 30 percent.  
In addition, it increased the rating for each foot 
disability, characterized as hallux rigidus with hallux 
abductovalgus, to 10 percent.  It continued the 
noncompensable evaluation for the left knee disability.  

Board development consisted of obtaining current VA medical 
records.  In December 2000, the veteran complained of 
worsening bilateral joint pain and loss of motion in the 
great toes, more on the left, as well as pain with pressure 
to the ball of the foot.  Objectively, there was swelling 
noted in the great toe joint and reduced dorsiflexion of the 
left toe.  The assessment was hallux valgus deformity with 
painful metatarsophalangeal joint on the left.  The veteran 
was referred to podiatry.  Notes from the March 2001 podiatry 
consultation revealed a history of painful bunion, left 
greater than right, for several years.  Soaking and Motrin 
provided minimal relief.  The veteran obtained some relief by 
cracking the toe joint and using rigid shoes.  Examination 
revealed focal erythema at the first metatarsophalangeal 
joint bilaterally.  There was pain and crepitus on range of 
motion of the joint bilaterally, left greater than right.  
Dorsiflexion of the first metatarsophalangeal joint was less 
than 10 degrees bilaterally.  In addition, there was a 
prominent dorsal and medial eminence bilaterally.  The 
diagnosis was hallux abductovalgus and hallux limitus 
bilaterally.  The doctor discussed treatment options with the 
veteran, including surgery.  Review of the treatment records 
showed that the veteran has his blood pressure recorded 
multiple times from January 1999 to May 2002 with readings as 
follows: 120/92, 122/90, 130/76, 130/70, 140/78, 116/74, 
146/72, 138/81, 132/66, 140/81, 139/88, 117/75, and 125/66.  
The May 2002 progress notes concerning follow up for 
hypertension indicated that the veteran had no complaints 
other than occasionally feeling a little tired.  Physical 
examination was unremarkable.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (on a claim 
for an original or an increased rating, it is presumed that 
the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Hypertensive Heart Disease with Headaches

Hypertensive heart disease with headaches is currently 
evaluated as 30 percent disabling under Diagnostic Code 
(Code) 7007, hypertensive heart disease.  38 C.F.R. § 4.104.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the criteria for rating 
cardiovascular disorders, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to January 12, 1998, the Board may 
apply only the previous version of the rating criteria.  As 
of January 12, 1998, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO considered both versions of the 
applicable regulations throughout its adjudication of the 
veteran's claim.  Accordingly, the Board may similarly 
consider each version of the regulations without determining 
whether the veteran will be prejudiced thereby.  Bernard, 4 
Vet. App. at 392-94.  

The Board also notes that RO initially rated the veteran's 
disability as hypertension.  However, it is emphasizes that 
the veteran would not be entitled to a rating greater than 30 
percent if the disability were so evaluated, under either 
version of the rating criteria.  See Code 7101 (1997) (a 40 
percent rating requires diastolic pressure predominantly 120 
or more and moderately severe symptoms); Code 7101 (2002) (a 
40 percent rating requires diastolic pressure predominantly 
120 or more).  Because Code 7007 is the precise disability 
with which the veteran is diagnosed, the Board will continue 
to evaluate him thereunder.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Under the previous version of the regulations, a 30 percent 
rating is assigned for hypertensive heart disease with 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, and moderate dyspnea on 
exertion.  A 60 percent evaluation is in order when the 
disease involves marked enlargement of the heart, confirmed 
by roentgenogram, or the apex beat is beyond midclavicular 
line, sustained diastolic hypertension, diastolic 120 or 
more, which may later have been reduced, dyspnea on exertion, 
and more than light manual labor is precluded.  38 C.F.R. § 
4.104, Code 7007 (1997).   

Under the new version of the regulations, a 30 percent 
evaluation for hypertensive heart disease is awarded when a 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is assigned 
when there is more than one episode of acute congestive heart 
failure in the past year, or; a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.    

Note 2 to the cardiovascular rating schedule specifies that 
one MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

In this case, the Board finds that the criteria for a rating 
greater than 30 percent for hypertensive heart disease with 
headache are not met under either version of the rating 
criteria.  With respect to the previous rating criteria, the 
evidence does not show marked heart enlargement, apex beat 
beyond the midclavicular line, or diastolic blood pressure 
readings approaching 120.  The veteran is able to maintain 
full employment as a fireman without any significant impact 
from his disability.  Thus, the criteria for the next higher 
rating are not met.  38 C.F.R. § 4.7.  With respect to the 
amended rating criteria, there is no evidence that the 
veteran has had any episode of congestive heart failure.  
Echocardiogram shows only mild aortic insufficiency and left 
ventricular hypertrophy.  Estimated METs tolerance is 8.  
Thus, the criteria for the next higher rating are not met. 
Id.  Accordingly, the preponderance of the evidence is 
against an initial disability rating greater than 30 percent 
for hypertensive heart disease with headache.  38 C.F.R. § 
4.3.    
  
2.  Bilateral Hallux Rigidus with Hallux Abductovalgus

The veteran's bilateral foot disorder is rated as 10 percent 
disabling for each foot under Code 5284, other foot injuries.  
38 C.F.R. § 4.71a.  The Board notes that there are specific 
diagnostic codes for hallux valgus, Code 5280, and hallux 
rigidus, Code 5281.  However, under these diagnostic codes, 
the maximum evaluation is 
10 percent, which is the currently assigned rating.  
Therefore, consideration of these Codes works no benefit to 
the veteran.  There is no other analogous diagnostic code for 
the veteran's disability.  Therefore, the Board will continue 
to apply Code 5284.  See Butts, supra.  

Under Code 5284, a 10 percent rating is assigned for moderate 
foot injury.  A rating of 20 percent or 30 percent is 
warranted for moderately severe or severe injury, 
respectively.  If there is actual loss of use of the foot, a 
40 percent rating is in order.  

To the extent the disability involves limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See VAOPGCPREC 
9-98 (the medical nature of the particular disability 
determines whether the diagnostic code is predicated on loss 
of range of motion).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

In this case, the veteran subjectively describes pain in the 
great toe joint and balls of the feet, particularly with 
standing, and loss of motion.  Again, he is able to maintain 
full employment as a fireman, which requires use of the feet.  
Objectively, both feet demonstrate hallux valgus deformity 
with swelling, tenderness, and focal erythema, though with 
greater severity on the left.  Motion of the 
metatarsophalangeal joint elicits pain and crepitus, also 
left greater than right.  Dorsiflexion is reduced to about 10 
degrees bilaterally.  The August 2001 VA podiatry examiner 
characterizes the hallux abductovalgus as mild.  Given the 
greater severity of symptoms on the left, the Board resolves 
doubt in the veteran's favor and finds that the overall 
disability picture for the left foot more closely approximate 
the criteria for moderately severe disability, or a 20 
percent rating.  38 C.F.R. §§ 4.3, 4.7.  Absent evidence of 
any significant impact on the veteran's earning capacity, the 
Board cannot find the disability to be severe and thus 
warrant a higher rating.  38 C.F.R. § 4.7.  See 38 C.F.R. § 
4.1 (disability ratings are based on average impairment of 
earning capacity).  Moreover, the Board finds that the 
overall right foot disability picture, which is lesser than 
that of the left foot, is most appropriately found to be 
moderate, warranting no more than the existing 
10 percent rating. Id.      

3.  Left Patellar Tendonitis with Spur

Left patellar tendonitis with spur is currently evaluated as 
noncompensable by analogy to Code 5024, tenosynovitis, and 
Code 5257, other impairment of the knee.  38 C.F.R. § 4.71a.   

A note to the rating schedule provides that diseases under 
certain diagnostic codes, including Code 5024, will be rated 
as degenerative arthritis, Code 5003, based on limitation of 
motion of the affected part.  However, Note 2 to Code 5003 
explains that the provision for evaluation based on X-ray 
findings is not applicable to diseases rated under Code 5024.  

Limitation of knee motion is rated under Code 5260 or Code 
5261.  Under Code 5260, limitation of leg flexion, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees.  Under Code 5261, limitation of leg 
extension, a noncompensable evaluation is assigned when 
extension is limited to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is in order.   

Under Code 5257, a 10 percent evaluation is awarded when 
there is slight knee disability from recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.31 (where the 
Schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met).

Again, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca, 8 Vet. App. at 206.  However, application 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not appropriate 
where the diagnostic code is not predicated on loss of range 
of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(specifically addressing the evaluation of a knee disability 
under Code 5257).  But see  Spurgeon v. Brown, 10 Vet. App. 
194 (1997) (even if a separate rating for pain is not 
required, the Board is still obligated to provide reasons and 
bases regarding application of the regulation). 

In this case, left knee motion is from 0 to 140 degrees 
during the January 1998 VA examination and from 0 to 122 
degrees during the July 2001 VA examination.  Therefore, 
limitation of motion is not compensable under Code 5260 or 
Code 5261.  Subjectively, the veteran complains of left knee 
tenderness and occasional catching or locking.  On 
examination, the left knee demonstrates prominent tibial 
tubercle with some tenderness to palpation and some patellar 
crepitus.  There is no evidence of effusion, ligament laxity, 
instability, muscle atrophy, or weakness.  In the absence of 
compensable loss of motion or additional physical findings of 
disability, the Board cannot conclude that the overall 
disability picture more closely resembles the criteria for a 
compensable evaluation.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a compensable initial disability rating for left patellar 
tendonitis with spur.  38 C.F.R. § 4.3.  


ORDER

An initial disability rating greater than 30 percent for 
hypertensive heart disease with headaches is denied.   

An initial disability rating greater than 10 percent for 
right hallux rigidus with hallux abductovalgus is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, an initial 20 percent disability rating 
for left hallux rigidus with hallux abductovalgus is granted.   

An initial compensable disability rating for left patellar 
tendonitis with spur is denied.     




	                        
____________________________________________
	V. L.  Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

